Citation Nr: 0214186	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-16 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral inguinal 
herniae, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 1997, 
from the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.   The veteran's bilateral inguinal herniae are manifested 
by occasional pain on activity, and no current evidence to 
indicate a condition which is unoperated and irremediable, or 
recurrent post-operative, not well supported by truss or not 
readily reducible.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation, in excess 
of 20 percent, for bilateral inguinal herniae have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.114a, 
Diagnostic Code 7338 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the statement of the case, subsequent supplemental 
statements of the case, and various correspondence from the 
RO, the veteran and his representative have been notified of 
the law and regulations governing entitlement to the benefits 
he seeks, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  The Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit information and evidence.  Moreover, because, as 
explained below, there is no indication whatsoever that there 
is any existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The duty to notify 
has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO arranged for the 
veteran to undergo VA examinations in connection with the 
claim, and has obtained private and VA medical records 
identified by the veteran.  The Board notes that neither the 
veteran nor his representative has identified any existing 
pertinent evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran is service connected for bilateral inguinal 
herniae.  Service connection was granted with an effective 
date of November 11, 1945 and an evaluation of 10 percent was 
assigned.  This was reduced to noncompensable in May 1947.  
The disability was evaluated as noncompensable until April 
1971 when it was increased to 10 percent.  It was again 
reduced to noncompensable in June 1972.  A review of the 
claims folder indicates that the veteran underwent bilateral 
inguinal herniorrhaphy in February 1971.  

In August 1996 the veteran submitted a statement to the 
effect that he desired an increased evaluation for his 
bilateral inguinal herniae disability.  A statement of the 
case, issued in August 2000, increased the evaluation to 20 
percent, effective the date of the veteran's claim, August 7, 
1996.  A rating decision of January 2001 granted entitlement 
to a temporary total evaluation for the period from June 6, 
2000 to August 1, 2000 as a period of convalescence following 
surgery.

Records from one of the veteran's private physicians, dated 
in February 1996, show the veteran status post right inguinal 
herniorrhaphy.  He presented with complaints of pain in the 
right groin.  Examination showed minimal cough impulse, and 
no bulge.

The report of a VA intestines examination, conducted in 
November 1996, shows the veteran complaining of pain 
especially when doing heavy work such as cutting grass, 
shoveling snow, vacuuming, or standing for a long time.  
Examination showed that his groin showed slight inguinal 
swelling and tenderness.  Diagnosis was right inguinal 
hernia.  

A statement provided by one of the veteran's private 
physicians, dated in March 1997, notes that the veteran 
suffers from hernia and he should not work, especially 
standing, cutting grass, or shoveling snow.  A statement from 
a VA physician, also dated in March 1997, notes that the 
veteran is followed in the VA outpatient department for 
complaints of recurrent hernia.  

The report of a VA digestive conditions examination, 
conducted in January 1998, shows the veteran giving a history 
of bilateral inguinal herniae beginning in 1944, status post 
surgery in 1969, with recurrence of right herniorrhaphy in 
1976, and current complaints of bilateral recurrence with the 
right greater than the left, and pain on standing and 
walking, relieved by rest and lying down.  Physical 
examination showed right and left inguinal herniae, right 
more than left.  There were no ventral hernias and no 
malignancies.  Diagnosis was recurrence of bilateral herniae 
with truss support.

VA outpatient treatment reports, dated from August 1997 to 
June 1999, show the veteran was seen in June 1999 with 
recurrent right inguinal hernia, which was painful, but not 
incarcerated.  The left side was shown to be okay.

Private hospital records, dated in June 2000, show the 
veteran admitted for repair of incarcerated right inguinal 
hernia.  Physical examination showed the veteran had an 
incarcerated right groin hernia which was tender and had 
clots on the left side of the abdomen.  The hernia was 
reduced and it was noted that the veteran tolerated the 
procedure well.  Private medical records, dated shortly after 
this operation, show the veteran doing well, with a well 
healed wound, and mild discomfort.


Analysis

The bilateral recurrent inguinal herniae are rated under 
diseases of the digestive system, specifically, Diagnostic 
Code 7338 of VA's Schedule for Rating disabilities. See 38 
C.F.R. § 4.114.  By regulatory amendment effective July 2, 
2001, changes were made to the schedular criteria for 
evaluating diseases of the digestive system.  Where the law 
or regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  In 
deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for evaluating inguinal 
hernia are identical in both the old and revised versions.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000 & 2001).  
Hence, there is no due process bar for the Board to proceed 
with the appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under Diagnostic Code 7338, a 10 percent rating is warranted 
for a recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  A 30 
percent rating is warranted for a small recurrent 
postoperative, or unoperated irremediable, inguinal hernia, 
which is not well supported by a truss or is not readily 
reducible.  A 60 percent rating is appropriate for a large 
postoperative recurrent inguinal hernia that is considered 
inoperable and which is not well supported under ordinary 
conditions and which is not readily reducible.  See 38 C.F.R. 
§ 4.114.

In a note after Diagnostic Code 7338 it is provided that:  
Add 10 percent for bilateral involvement, provided the second 
hernia is compensable.  This means that the more severely 
disabling hernia is to be evaluated, and 10 percent, only, 
added for the second hernia, if the latter is of compensable 
degree.  This provision was cited by the RO in its August 
2000 decision to apply a 20 percent evaluation to the 
bilateral disability.

A review of the evidence of record indicates that the 
veteran's bilateral herniae disability has been manifested by 
periodic recurrences, the most recent having required surgery 
to the right side in June 2000.  Prior to this the veteran 
had undergone bilateral herniorrhaphy in February 1971.  
Private records show him healing well from the June 2000 
surgery and there are no indications of a recurrence since 
that time.  Records from January 1998 show recurrence of 
bilateral herniae with truss support.  As noted above, the 
criteria for the current 10 percent evaluation of the 
veteran's right inguinal hernia provides for a condition 
which is manifested by recurrent postoperative inguinal 
hernia that is readily reducible and well supported by a 
truss or belt.

In order to warrant an increased evaluation, the evidence 
would have to show a condition manifested by a small 
recurrent postoperative, or unoperated irremediable, inguinal 
hernia, which is not well supported by a truss or is not 
readily reducible.  There is no objective evidence in the 
record which indicates that the veteran's herniae have 
recurred subsequent to the June 2000 surgery, nor is there 
evidence to indicate that prior to, or subsequent to that 
procedure the veteran's herniae were irremediable, not 
readily reducible, or not well supported by a truss.  The 
Board concludes that the evidence of record will not support 
the award of an increased evaluation.

Based on the foregoing, the preponderance of the evidence is 
against an increased evaluation.  Since the preponderance of 
the evidence is against an increased evaluation the benefit-
of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased evaluation for bilateral inguinal 
herniae, in excess of 20 percent, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

